DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/22/2022 is acknowledged. Claims 1-12 are pending, claims 11-12 are withdrawn as being directed to an unelected group.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two outer facing panels” and “an inner facing panel”. This is unclear. What are the panels facing outer and inner of? When the shelf tray is formed does the outer facing panel only face outward? Any panel has two sides such that the sides face the opposite direction i.e. one side faces outward and the other side faces inward. As long as a side isn’t completely covered it would meet this limitation, and for the purposes of compact prosecution the examiner will consider any panel not completely covered by other panels to meet this limitation.
Claim 1 recites the limitation "the outer end panel" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Recited previously in the claim is a horizontally elongated outer end panel, for the purposes of compact prosecution examiner will consider the outer end panel to be the same as the horizontally elongated outer end panel.
Claim 1 recites “from respective corner fold lines” in line 10, there is insufficient antecedent basis for this limitation in the claim. Additionally, the corner fold lines of what? Of the entire shelf tray? The outer end panel? The outer facing panel? The inner facing panel? For the purposes of compact prosecution examiner will consider the corner fold lines to be at the corners of the shelf tray.
Claim 1 recites “from one corner fold line to another corner fold”, this is unclear. Are these the same corner fold lines as previously recited? Is it the corner of the shelf tray, or of the two side panels? For the purposes of compact prosecution examiner will consider the corner fold lines to be at the corners of the shelf tray.
Claim 3 recites “each notch has an inner edge”, this is unclear as no frame of reference is given. Does this mean the center opening of the notch? The notch closer to the interior of the shelf tray?
Claim 4 recites the limitation "each of the two end openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, this is unclear, claim 1 recites “the outer end panel and the outer facing panels defining an end opening” which is one end opening, where is the second end opening claimed? How is defined as being a separate opening? Additionally, only one central opening is shown in the figures, does the applicant mean the opening is on either end of the shelf tray? Generally, claim 4 is unclear.
Claims not specifically addressed are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazerand FR 2449618, herein after referred to as Lazerand.
Regarding claim 1 Lazerand discloses a shelf tray made from a single folded blank (Figs. 1-8), the shelf tray configured to support one or more shelf trays stacked on top (page 5, lines 170), the shelf tray comprising: 
a load bearing surface for supporting one or more products (page 1 lines 13-14), the load bearing surface comprising a bottom panel (11 bottom panel) having a substantially rectangular periphery comprising two opposing end fold lines and two opposing side fold lines (12 and 14 folding lines, Figs. 1-8); 
two ends, each end comprising a horizontally elongated outer end panel (15 side panel), two outer facing panels (22 fold-in flap), each outer facing panel (22) foldably connected to an inner facing panel (17 flap) along a wing fold line (16 fold line), the outer end panel (15) extending upward from the bottom panel (11) and terminating in a first fold line (23 fold line), each of the outer facing panels (22) extending toward each other from respective corner fold lines (corner of shelf tray and the outer facing panels extend towards the outer facing panel on the opposite end of the shelf tray) and terminating in a free edge (Fig. 3), the outer end panel (15) and the outer facing panels (22) defining an end opening through which the one or more products may be accessed (defines the top end opening, Fig. 8); 
two sides, each of the two sides comprising a U-shaped side panel (13 side panel) extending upward from the bottom panel (11) to a top fold line (30 fold line) and laterally from one corner fold line to another corner fold line (corner of the shelf tray on either end of the bottom panel); and 
a top comprising two top ledges (31 locking flap, Figs. 6-8), each of the top ledges having two top ledge ends (Figs. 6-8) and being hingedly attached to a corresponding U-shaped side panel along the top fold line (30) and supported at either top ledge end by an outer facing panel (22, Figs. 4-8), the top ledges (31) extending toward each other from respective top fold lines (Fig. 8).
Regarding claim 10 Lazerand discloses the shelf tray of claim 1 and further discloses  one or more bottom tabs (37 stacking tenons) adjacent the side fold lines and/or the end fold lines, each of the one or more bottom tabs (37) configured to be inserted into top slots (38 engagement ribs) located in a second shelf tray (the tabs go into the slots when stacked, thusly the tabs are below the second tray (bottom) and the second tray the slots are on top and are adjacent to the fold lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735